Citation Nr: 1819456	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for colon cancer, to include as due to contaminated drinking water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Jackson, Mississippi. Jurisdiction resides with the Atlanta, Georgia RO.

The Veteran and his spouse appeared before the undersigned at a Board videoconference hearing in March 2017.  A transcript of that hearing is of record.

For clarification, the Board notes that the claim of entitlement to service connection for sinusitis was originally certified as a claim to reopen.  However, following the initial denial of his claim for service connection in May 2011, he filed a statement in June 2011 that represents, albeit liberally, a timely notice of disagreement.  In light of this correspondence and his subsequent proper perfection of his appeal, the Board finds that it is appropriate to construe his claim as one merely for service connection rather than to reopen notwithstanding the RO's October 2012 adjudication of such a claim.  This alteration is reflected on the title page of the above decision.

The issues of entitlement to service connection for sinusitis, a left foot disability, OSA, and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for growth on the left foot (also claimed as a left foot abrasion) in November 2005.

2.  The evidence received since the November 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor he has diagnosed PTSD that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The RO's November 2005 decision denying the Veteran's claim of entitlement to service connection for a growth on the left foot disability is final.  38 U.S.C. § 7266 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for a growth on the left foot disability is met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veteran's claims for service connection for PTSD and to reopen a left foot disability have been granted, as discussed below.  Therefore any error regarding the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

Service connection for a growth on the left foot disability was originally denied in November 2005, in part as the record lacked evidence of a current disability.  The Veteran received notification of this denial by letter in December 2005.  He did not appeal this denial nor was any new and material evidence received within one year of the denial.  As such, it became final.  38 U.S.C. § 7105.

Since the November 2005 RO decision, the record contains VA treatment medical records reflecting diagnosed left foot conditions.  See September 2010 Podiatry Consult Records.  These diagnoses are sufficient to satisfy the low threshold requirements for new and material evidence; and, the claim is reopened.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).
Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his service while stationed at the Kadena Air Base in Okinawa, Japan.  In brief, he recalls regularly assisting with the shipping of human remains of soldiers to the United States while functioning as a "Marine Liaison Representative."  See Board Hearing Transcript.

With regard to current disability, VA and private physicians have diagnosed the Veteran as having PTSD.  See 2012 Dublin VAMC Records and May 3, 2017 Dr. D. W. H., PhD Correspondence.  The Board acknowledges that the clinical evidence of record is negative for a specific notation of these diagnoses meeting DSM standards.  However, the Board will nonetheless concede current disability.  Importantly, the Court has held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, the record is negative for a determination by a medical professional that the Veteran does not suffer from PTSD.

With regard to in-service stressor, the Veteran reports assisting with and/or witnessing the transportation of humans.  Personnel records confirm that the Veteran was stationed in Kadena Air Base during the Vietnam War.  Personnel records also establish that during his period of service his military occupational specialty (MOS) was freight operations man and/or transit clerk.  The Veteran's report of witnessing the corpses of fellow soldiers while conducting his shipping duties has remained consistent throughout the appeal period.  Given the Veteran's continuous duties dealing with essentially large scale transportation, the Board finds it reasonable that he would have witnessed bodies being transferred from Okinawa back to the United States.  

In conceding his stressor, the Board acknowledges the Formal Finding of Lack of Information to Support the Veteran's asserted stressor.  See September 2012 VA Memo.  This determination is afforded limited probative value as it was not predicated on direct contact with the Marine Corps or the JSRRC.  Rather, it was largely based upon Army, not Marine, regulatory standards for the transportation of human remains from Vietnam.  The Board makes no specific determination as to the origin of the bodies which were shipped from Okinawa to the United States.  Nevertheless, the Board finds it is reasonable to believe that individuals injured in Vietnam, or other areas of combat, could have been sent to Okinawa for additional treatment and died therein, thus requiring transportation from Kadena Air Base back to the United States.  

Lastly, as to nexus, a private physician has correlated the Veteran's diagnosed PTSD to his now conceded in-service stressor of "having to transport the deceased."  See May 3, 2017 Dr. D. W. H., PhD Correspondence.  The Board finds this opinion highly probative as it was predicated on repeat treatment and examination.  There is no opinion to the contrary.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has diagnosed PTSD related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.    § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.304.



	(ORDER ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim for service connection for growth on the left foot disability is reopened.

Entitlement to service connection for PTSD is granted


REMAND

Left Foot
      
As indicated above, the claim for a left foot disability has been reopened.  Review of the record is currently negative for a VA examination or opinion addressing the Veteran's diagnosed left foot disabilities and their etiological relationship to his service.  Such an opinion is critical as service treatment record reflect repeat treatment for a left foot disability.  Therefore, a remand is required.

Sinusitis

The Veteran asserts that service connection is warranted for sinusitis as it was manifested in-service and never resolved thereafter.  Of record is a negative VA examination opinion prepared in November 2010.  The Board finds the opinion inadequate.  In brief, the examiner uses the lack of documented repeat formal treatment for a sinus condition as the basis for determining that the Veteran suffered from only an acute condition in-service.  The examiner fails to address the significance of the Veteran's reports of continuous symptomatology notwithstanding his lack of documented treatment.  Importantly, the examiner then essentially states that the Veteran's post-service reports of allergy symptomatology were actually competent evidence of allergic rhinitis which predisposed him to chronic sinusitis.  


That said, service treatment records appear to reflect diagnosed sinusitis dated on September 22, 1970.  The Veteran has reported continuing to experience sinus symptomatology since that date.  Therefore, an opinion must be obtained addressing the significance of his reports of continuous symptomatology notwithstanding concrete evidence of repeat formal treatment.  Such an opinion must also directly address the potential that the Veteran's reports of symptoms in-service were actually competent evidence of allergic rhinitis in-service which led to his development of sinusitis. 

OSA

The Veteran asserts that he developed OSA secondary to his in-service sinus conditions, to include sinusitis.  See November 2012 Statement in Support of Claim and Board Hearing Testimony.  He also maintains that the condition manifested as a result of his now-service connected PTSD.  Review of service treatment records are negative for a specific diagnosis of OSA.  However, post-service physicians have indicated that other symptomatology such as headaches and snoring could actually be a sign of undiagnosed OSA.  See August and September 2010 VA Perry Outreach Clinic Records.

That said, the record contains diagnosed OSA post-service, in-service notations of sinus disabilities, and the Veteran's repeat reports of headaches.  See July 1970, August 1970, and September 1970 Service Treatment Records.  Additionally, the Veteran has competently reported that he experienced an array other symptoms including snoring, breathing interruptions, weight gain, and hypersomnolence while in-service.  See April 2014 VA Form 9.  Finally, by way of his representative, the Veteran has submitted portions of treatise evidence indicating a suggestion between PTSD and OSA development.  The record does not contain a VA examination or opinion addressing the etiology of OSA; therefore, in light of these pieces of evidence, a remand is required.  




Colon Cancer

The Veteran asserts that his current colon cancer diagnosis was a result of drinking contaminated water while stationed in Camp Lejeune, North Carolina.  Personnel records confirm that the Veteran was stationed at Camp Lejeune between December 1968 and June 1969.  Under a recently amended law, veterans who spent 30 days or more at Camp Lejeune from August 1, 1953 to December 31, 1987 are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water. 38 C.F.R. § 3.307 (a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309 (f) are related to exposure to contaminated water at Camp Lejeune.  Colon cancer is not one of the presumptive disabilities from exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. § 3.309 (f).  Notwithstanding the lack of presumptive service connection an opinion should be obtain addressing entitlement to service connection on a direct basis. Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994)

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment medical records and associated them with the claims file.

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his left foot disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a. Identify/diagnose all current left foot disabilities.  The examiner is advised that during the current appeal period the Veteran's foot disabilities have been variously diagnosed as neuroma and pes planus.  See September 2010 VA treatment Records. 

b. For each identified left foot disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  In rendering this determination, please address:

i. Service treatment records noting report of, and treatment for, left foot disabilities between in May 1970 through June 1970.

ii. The examiner is asked to address the Veteran's contentions that he experienced rubbing in his boots in-service that caused neuroma which was misdiagnosed as merely an abrasion in-service.  See November 2012 Statement in Support of Claim. 

iii. Lay reports of continued foot symptomatology in and since service.

c. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.


3. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his sinusitis and OSA disabilities had their onset in service or are otherwise etiologically related to his active service.  In rendering this opinion, the examiner must address:

a. Service treatment records noting reports of headaches, sinus symptoms, and apparent diagnosed sinusitis.  See generally 1970 Treatment Records.

b. The Veteran's reports of symptomatology in and since service.

c. The November 2010 VA examiner opining that the Veteran suffers from chronic rhinitis which predisposed him to sinusitis.  Please rationalize the determination that the Veteran suffered from chronic rhinitis, which appears to have been predicated largely upon the Veteran's self-reports of symptomatology, against any finding that he did not suffer from a continued sinus condition to include sinusitis and rhinitis in-service.  Specifically, address whether the Veteran's reports of in-service symptomatology are competent evidence of rhinitis as the 2010 examiner appears to have found his reported symptoms competent post-service evidence of rhinitis.


d. The Veteran's reports of symptomatology for OSA in and since service.  Specifically, his reports of experiencing snoring, breathing interruptions, weight gain, and hypersomnolence while in-service.  See April 2014 VA Form 9.  

e. The Veteran's wife's reports of him snoring.  Note, the Veteran's primary care physician considered the Veteran's wife's reports of snoring to be a significant enough fact to order sleep apnea testing.  See August and September 2010 VA Perry Outreach Clinic Records.

f. Please specifically address a correlation between the Veteran's diagnosed sinusitis and his current OSA.  See Board Hearing Testimony.

g. Please specifically address the Veteran's primary care physician noting a potential correlation between his reported headaches and underlying undiagnosed OSA.  "If he does have sleep apnea this might be contributing to his headaches."  September 2010 VA Perry Outreach Clinic Records. 

In discussing the significance of any potential correlation between headaches and undiagnosed sleep apnea the examiner must address the Veteran's repeat treatment for headaches in-service in July and August 1970 in conjunction with his reports of sinus symptomatology.

h. If the above determinations are negative (yield unfavorable responses), please address, whether it is at least as likely as not (50 percent probability or greater) that his sleep apnea disabilities were caused or aggravated (made worse) by his now service-connected PTSD.  Note, please specifically address the contentions of the Veteran, by way of his representative, that such conditions are clinically linked.  See May 2015 Statement of an Accredited Representative.

i. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4. Schedule the Veteran for a VA examination with an examiner competent to determine the etiology of the Veteran's colon cancer, including as due to exposure to contaminated water at Camp Lejeune.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. The examiner should be notified that the water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These chemical compounds include trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune during the relevant period. 

b. After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's colon cancer was incurred in, caused by, or etiologically related to his service, including as due to exposure to contaminated water at Camp Lejeune.  In so opining, the examiner is advised that the Board is cognizant that the NAS National Research Council has not included colon cancer as one of the diseases potentially associated with exposure to TCE and PCE; however, this list is not exclusive.

c. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.


5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


